Case 2:20-cv-08906-DMG-PVC Document 1 Filed 09/29/20 Page 1 of 18 Page ID #:1



  1   ANOUSH HAKIMI (State Bar No. 228858)
      anoush@handslawgroup.com
  2   PETER SHAHRIARI (State Bar No. 237074)
      peter@handslawgroup.com
  3   THE LAW OFFICE OF HAKIMI &
      SHAHRIARI
  4   1800 Vine Street
      Los Angeles, CA 90028
  5
      Telephone: (323) 672 - 8281
  6   Facsimile: (213) 402 - 2170
  7   Attorneys for Plaintiff,
      TODD WILLIAMSON
  8
  9                         UNITED STATES DISTRICT COURT
 10                        CENTRAL DISTRICT OF CALIFORNIA
 11
      Todd Williamson,                           Case No.:
 12
 13           Plaintiff,
 14   v.                                     COMPLAINT FOR VIOLATIONS
                                             OF: AMERICANS WITH
 15                                          DISABILITIES ACT OF 1990, 42
                                             U.S.C. § 12181 et seq.; UNRUH
 16   Costco Wholesale Corporation, a        CIVIL RIGHTS ACT, CALIFORNIA
      Washington Corporation; and Does 1-10, CIVIL CODE § 51 et seq.
 17
 18           Defendants.
 19                                              DEMAND FOR JURY TRIAL
 20
 21
 22
 23             Most Americans will become disabled at some point in life.
 24
            Plaintiff Todd Williamson (hereinafter referred to as “Plaintiff,”) complains
 25
 26   of Costco Wholesale Corporation, a Washington Corporation; and Does 1-10 (each,

 27   individually a “Defendant,” and collectively “Defendants”), and alleges as follows:
 28

                                         COMPLAINT
Case 2:20-cv-08906-DMG-PVC Document 1 Filed 09/29/20 Page 2 of 18 Page ID #:2



  1                               I.   PARTIES
  2
            1.     Todd Williamson suffers from cerebral palsy. He has great difficulty
  3
  4   with mobility. His posture, movement, reflexes are impaired. His upper body

  5   strength is impaired. He relies completely on a walker for mobility and has great
  6
      difficulty moving his body. Plaintiff’s cerebral palsy impairs his ability to walk,
  7
  8   move, and interact with people and objects around him. Plaintiff is a California
  9   resident with physical disabilities. Plaintiff is qualified as being disabled pursuant
 10
      to 42 USC Section 12102(2)(A), the California Unruh Civil Rights Act, Sections
 11
 12   51, et seq. and 52, et seq., and other statutory laws which protect the rights of
 13   “disabled persons”. Plaintiff has a “physical disability” as defined by California
 14
      Government Code §12926. Plaintiff has been issued a blue permanent disability
 15
 16   Disabled Person Parking Placard by the State of California.
 17         2.     Defendant Costco Wholesale Corporation, a Washington Corporation;
 18
      owned the property (“Property”) located at 3560 W Century Blvd., Inglewood, CA
 19
 20   90303, at all relevant times.
 21         3.     There is a business establishment on the Property known as “Costco”
 22
      (hereinafter “business”).
 23
 24         4.     DOES 1 through 10 were at all relevant times lessors, lessees, property
 25
      owners, subsidiaries, parent companies, employers, employees, agents, corporate
 26
      officers, managers, principles and/or representatives of Defendants. Plaintiff is
 27
 28   unaware of the true names and capacities of Defendants sued herein, as DOES 1
                                            2
                                        COMPLAINT
Case 2:20-cv-08906-DMG-PVC Document 1 Filed 09/29/20 Page 3 of 18 Page ID #:3



  1   through 10, inclusive, and therefore, sues those Defendants by fictitious names.
  2
      Plaintiff requests that the Court grant leave to amend this complaint to allege the
  3
  4   true names and capacities when determined by whatever source.

  5         5.     Plaintiff alleges that Defendants at all times have been and are relevant
  6
      to this cause of action, the owners, franchisees, lessees, general partners, limited
  7
  8   partners, agents, employees, employers, represent partners, subsidiaries, partner
  9   companies, and/or joint ventures of the remaining Defendants and were acting
 10
      within the course and scope of that relationship. Plaintiff is further informed and
 11
 12   believes and alleges that each of the Defendants gave consent to, ratified, and/or
 13   authorized the acts alleged of each of the remaining defendants.
 14
            6.     Plaintiff visited the public accommodations owned and operated by
 15
 16   Defendants with the intent to purchase and/or use the goods, services, facilities,
 17   privileges, advantages, or accommodations operated and/or owned by Defendants.
 18
                                II.    JURISDICTION & VENUE
 19
 20         7.     This Court has subject matter jurisdiction over this action pursuant to
 21
      28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 22
      Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”).
 23
 24         8.     Pursuant to supplemental jurisdiction, an attendant and related cause of
 25
      action, arising from the same nucleus of operative facts and arising out of the same
 26
      transactions, is also brought under California’s Unruh Civil Rights Act, which act
 27
 28   expressly incorporates the ADA.
                                            3
                                        COMPLAINT
Case 2:20-cv-08906-DMG-PVC Document 1 Filed 09/29/20 Page 4 of 18 Page ID #:4



  1          9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is
  2
      founded on the fact that the real property which is the subject of this action is
  3
  4   located in this district and that Plaintiff’s cause of action arose in this district.

  5                                III.   FACTS
  6
             10.    The Property owned by Defendants is a facility which is open to the
  7
  8   public and is a business establishment.
  9          11.    Plaintiff alleges that the Property has been newly constructed and/or
 10
      underwent remodeling, repairs, or alterations since 1992, and that Defendants have
 11
 12   failed to comply with California access standards which applied at the time of each
 13   new construction and/or alteration or failed to maintain accessible features in
 14
      operable working condition.
 15
 16          12.    Plaintiff visited the Property during the relevant statutory period on
 17   three (3) separate occasions, in November 2019, August 2020 and September 2020
 18
      to patronize the business.
 19
 20          13.    Defendants did not offer persons with disabilities with equivalent
 21
      facilities, privileges and advantages offered by Defendants to other patrons.
 22
             14.    Plaintiff encountered barriers (both physical and intangible) that
 23
 24   interfered with – and denied – Plaintiff the ability to use and enjoy the goods,
 25
      services, privileges, and accommodations offered at the Property.
 26
             15.    Parking for patrons visiting the Property are among the facilities,
 27
 28   privileges, and advantages offered by Defendants to patrons of the Property.
                                              4
                                          COMPLAINT
Case 2:20-cv-08906-DMG-PVC Document 1 Filed 09/29/20 Page 5 of 18 Page ID #:5



  1         16.    However, there is no accessible parking for disabled patrons. Not one
  2
      single space. The parking space designated for disabled persons does not comply
  3
  4   with the Americans with Disabilities Act (“ADA”).

  5         17.    The parking area does not comply with the latest California Building
  6
      Codes (“2010 CBC”).
  7
  8         18.    Parking is one of the facilities, privileges, and advantages offered by
  9   Defendants to patrons of the Property.
 10
            19.    When Plaintiff visited the Property, he experienced access barriers
 11
 12   related to parking, signage, and paths of travel.
 13         20.    Plaintiff encountered the following barriers at Defendant’s Property:
 14
 15
 16         This Costco and the Property it sits on needs work: There are access
 17         paths that lead to nowhere, missing signs, heavy doors, and out of reach
 18
            toilet paper. The parking is riddled with slopes, cross slopes pot marks,
 19
 20         cracks and ridges, especially where disabled people are supposed to
 21
            travel. These are just some of the problems at Costco which for most
 22
            may not be a big deal, but for a person with cerebral palsy are
 23
 24         frustrations that can ruin their day, and life.
 25
 26
            VIOLATION of 2010 CBC § 1115B.8.4; 1991 ADAS § 4.16.6; 2010
 27
 28         ADAS § 604.7. (Toilet paper dispenser.) The toilet tissue dispenser is
                                            5
                                        COMPLAINT
Case 2:20-cv-08906-DMG-PVC Document 1 Filed 09/29/20 Page 6 of 18 Page ID #:6



  1        mounted more than 12” from the front edge of the toilet seat, making it hard
  2
           for Plaintiff to use the toilet.
  3
  4
  5        VIOLATION of 2010 CBC § 1133B.2.5; 1991 ADAS § 4.13.11; 2010
  6
           ADAS § 404.2.9. (Effort to operate restroom door.) The door opening force
  7
  8        is greater than 5 pounds, making it hard for Plaintiff to get inside the
  9        restroom.
 10
 11
 12        VIOLATION of 2010 California Building Code (CBC) § 1114B.1.2; 1991
 13        ADA Standards for Accessible Design (ADAS) § 4.3.2(1). (Exterior route
 14
           of travel.) An accessible route of travel is not provided to all entrances and
 15
 16        portions of the building, entrances and/or between the building and a public
 17        way.
 18
 19
 20        VIOLATION of 2010 CBC § 1114B.1.2; 1991 ADAS §§ 4.3.2(1), 4.1.2(1).
 21        (Transportation - route of travel.) An accessible route of travel must be
 22
           provided within the property boundary connecting public transport zones,
 23
 24        parking, passenger loading zones, and the public streets or sidewalks they
 25
           serve, to the building entrance. There is no accessible route connecting these
 26
           elements for Plaintiff to travel. Even the exteriors of the building were not
 27
 28        accessible.
                                            6
                                        COMPLAINT
Case 2:20-cv-08906-DMG-PVC Document 1 Filed 09/29/20 Page 7 of 18 Page ID #:7



  1
  2
           VIOLATION of 2010 CBC § 1127B.1. (No accessible exterior route.)
  3
  4        There was no accessible path of travel into the building entrances. There is

  5        no safe way for Plaintiff to travel from the parking area to the entrance of the
  6
           Property.
  7
  8
  9
 10        VIOLATION of 2010 CBC § 1127B.1; 1991 ADAS § 4.6.2(1).
 11        (Directional signage.) There is no directional signage showing an accessible
 12
           path of travel.
 13
 14
 15
           VIOLATION of 2010 CBC § 1129B.4. (Off-street unauthorized parking
 16
 17        sign – towed vehicle information.) The unauthorized parking towed vehicle
 18        sign must state information regarding the tow company and telephone
 19
           number. This information was not provided. This information was left
 20
 21        blank.
 22
 23
           VIOLATION of 2010 CBC § 1129B.3; 2010 ADAS § 502.2. (Length of
 24
 25        space.) The designated disabled parking spaces measures less than 18 feet
 26
           long, which makes it difficult for Plaintiff to park in the designated space.
 27
 28
                                          7
                                      COMPLAINT
Case 2:20-cv-08906-DMG-PVC Document 1 Filed 09/29/20 Page 8 of 18 Page ID #:8



  1
  2
           VIOLATION of 2010 CBC § 1133B.7.1; 1991 ADAS § 4.6.8. (Abrupt
  3
  4        changes in level.) The path of travel from the space reserved for disabled

  5        patrons has an uneven ground surface with changes in level exceeding one-
  6
           half inch.
  7
  8
  9
 10        VIOLATION of 2010 CBC § 1129B.3.4; 1991 ADAS § 4.6.3; 2010 ADAS
 11        § 502.4. (Slope of parking space.) The parking space reserved for disabled
 12
           patrons has surface slopes in it that are greater than 2%.
 13
 14
 15        VIOLATION of 2010 CBC § 1129B.3.4; 1991 ADAS § 4.6.3; 2010 ADAS
 16
           § 502.4. (Slope of adjacent access aisle.) The adjacent loading/unloading
 17
 18        access aisle for the space reserved for disabled persons has surface slopes in
 19        it that are greater than 2%.
 20
 21
 22        VIOLATION 2010 CBC § 1129B.4; 1991 ADAS § 4.6.4; 2010 ADAS §
 23
           502.6. (Sign missing – accessible parking space.) The sign identifying the
 24
           designated disabled accessible parking space was missing entirely.
 25
 26
 27
           VIOLATION 2010 CBC § 1129B.4. (Sign missing – $250 fine.) The sign
 28
                                          8
                                      COMPLAINT
Case 2:20-cv-08906-DMG-PVC Document 1 Filed 09/29/20 Page 9 of 18 Page ID #:9



  1        warning of the minimum $250 fine for unauthorized parking in the
  2
           designated disabled accessible parking space is missing entirely.
  3
  4
  5
           VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Path from
  6
  7        parking – uneven surface.) The path of travel from the designated disabled
  8        parking space to the entrance has damaged ground which is uneven. The
  9
           damaged ground has pavement distresses. Parts of the ground surface are not
 10
 11        flush.
 12
 13
 14
 15        VIOLATION of 2010 CBC § 1129B.3.1; 2010 ADAS § 502.6; ADAS §
 16        4.6.3. (Marked path of travel.) There is no marked path of travel from the
 17
           disabled parking space to the entrance. There is no safe way for Plaintiff to
 18
 19        park there and then travel to the entrance of the Property. Plaintiff is forced
 20        to travel a dangerous route, behind parked cars and in the vehicle drive path
 21
           to move from the space to the entrance. This path is worn beyond sight in
 22
 23        many areas. But the real problem is the design – the path leads into cars.
 24
 25
 26
           VIOLATION of 1991 CA Title 24 § 1129B.4.2; 2010 CBC § 1129B.3;
 27
           2010 ADAS § 4.6.3. (Length of adjacent access aisle.) The adjacent access
 28
                                          9
                                      COMPLAINT
Case 2:20-cv-08906-DMG-PVC Document 1 Filed 09/29/20 Page 10 of 18 Page ID #:10



   1         aisle to the designated disabled parking space is less than 18 feet long. This
   2
             makes it difficult for Plaintiff to use the adjacent space to safely disembark
   3
   4         from the car.

   5
   6
   7         VIOLATION of 1991 CA Title 24 § 1129B.4.2; 2010 CBC § 1129B.3;
   8
             2010 ADAS § 4.6.3. (Width of adjacent access aisle.) The adjacent
   9
             loading/unloading access aisle to the designated disabled parking space is
  10
  11         less than 5 feet wide. This makes it difficult for Plaintiff to use the adjacent
  12
             space to safely disembark from the car.
  13
  14
  15
  16
  17         VIOLATION of 2010 CBC § 1129B.3; 1991 ADAS § 4.6.3; 2010 ADAS §

  18         502.2. (Faded paint – accessible space lines.) The paint used for the
  19
             designated accessible parking space is so worn and aged that it cannot be
  20
  21         seen. This makes it unclear where the actual parking space is. The required

  22         width dimensions were not painted as required. This makes it difficult for
  23
             Plaintiff to park in the designated space.
  24
  25
  26
             21.   Plaintiff personally encountered the foregoing barriers.
  27
  28         22.   These inaccessible conditions denied Plaintiff full and equal access

                                           10
                                        COMPLAINT
Case 2:20-cv-08906-DMG-PVC Document 1 Filed 09/29/20 Page 11 of 18 Page ID #:11



   1   and caused difficulty, humiliation, and/or frustration.
   2
             23.      The barriers existed during each of Plaintiff’s visits in 2019 and 2020.
   3
   4         24.      Plaintiff alleges that Defendants knew that the foregoing architectural

   5   barriers prevented access. Plaintiff will prove that Defendants had actual knowledge
   6
       that the architectural barriers prevented access, and that the noncompliance with the
   7
   8   ADA Accessibility Guidelines and Title 24 of the California Building Code was
   9   intentional.
  10
             25.      Plaintiff intends visit the Property again soon. Currently, Plaintiff is
  11
  12   reasonably deterred from returning to Defendants’ public accommodation facilities
  13   because of the knowledge of barriers to equal access, relating to Plaintiff’s
  14
       disabilities, that continue to exist at the Property.
  15
  16         26.      Defendants have failed to maintain in working and useable conditions
  17   those features necessary to provide ready access to persons with disabilities.
  18
             27.      Defendants have the financial resources to remove these barriers
  19
  20   without much expense or difficulty in order to make their Property more accessible
  21
       to their mobility impaired customers. The removal of these barriers is readily
  22
       achievable. The United States Department of Justice has determined that removal of
  23
  24   these types of barriers is readily achievable to remove.
  25
             28.      Defendants refuse to remove these barriers.
  26
             29.      On information and belief, Plaintiff alleges that Defendants’ failure to
  27
  28   remove these barriers was intentional, because the barriers are logical and obvious.
                                              11
                                           COMPLAINT
Case 2:20-cv-08906-DMG-PVC Document 1 Filed 09/29/20 Page 12 of 18 Page ID #:12



   1   During all relevant times, Defendants had authority, control, and dominion over
   2
       these conditions; thus, the absence of accessible facilities was not a mishap, but
   3
   4   rather an intentional act.

   5         30.    These barriers to access are described herein without prejudice to
   6
       Plaintiff citing additional barriers to access after further inspection by Plaintiff’s
   7
   8   access agents, pursuant to Doran v 7-ELEVEN, Inc., 524 F3d 1034 (9th Cir. 2008)
   9   (holding that once a plaintiff encounters one barrier at a site, a plaintiff can sue to
  10
       have all barriers that relate to his or her disability removed, regardless of whether
  11
  12   he or she personally encountered them).
  13      IV. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  14
           WITH DISABILITIES ACT OF 1990 (42 U.S.C. section 12101, et seq.)
  15
  16                                  (Against All Defendants)
  17         31.    Plaintiff alleges and incorporates by reference each and every
  18
       allegation contained in all prior paragraphs of this complaint.
  19
  20         32.    Title III of the ADA prohibits discrimination against any person on the
  21   basis of disability in the full and equal enjoyment of the goods, services, facilities,
  22
       privileges, advantages, or accommodations of any place of public accommodation
  23
  24   by any person who owns, leases, or operates a place of public accommodation.
  25
       U.S.C. § 12182(a).
  26
             33.    Defendants discriminated against Plaintiff by denying “full and equal
  27
  28   enjoyment” and use of the goods, services, facilities, privileges, or accommodations
                                             12
                                          COMPLAINT
Case 2:20-cv-08906-DMG-PVC Document 1 Filed 09/29/20 Page 13 of 18 Page ID #:13



   1   of Defendant’s facility during each visit and each incident of deterred visit.
   2
             34.    The acts and omissions of Defendants herein were/are in violation of
   3
   4   Plaintiff’s rights under the ADA and the regulations under 28 C.F.R. Part 36, et seq.

   5         35.     Pursuant to the ADA, discrimination is a “failure to make reasonable
   6
       modifications in policies, practices or procedures, when such modifications are
   7
   8   necessary to afford goods, services, facilities, privileges, advantages or
   9   accommodations to individuals with disabilities, unless the entity can demonstrate
  10
       that making such modifications would fundamentally alter the nature of such goods,
  11
  12   services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §
  13   12182(b)(2)(A)(ii).
  14
             36.    The ADA requires removal of architectural barriers in existing
  15
  16   facilities where such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv.)
  17   (“discrimination includes … a failure to remove architectural barriers, and
  18
       communication barriers that are structural in nature, in existing facilities, … where
  19
  20   such removal is readily achievable”). The term “readily achievable” is defined as
  21
       “easily accomplishable and able to be carried out without much difficulty or
  22
       expense.” 42 U.S.C. § 12181(9). Barriers are defined by reference to the ADA
  23
  24   Standards of Accessible Design (“ADAS”), found at 28 C.F.R., Part 36, including
  25
       the ADA Accessibility Guidelines for Buildings and Facilities (“ADAAG”) at Part
  26
       36, Appendix A.
  27
  28         37.    If removal of any barrier is not readily achievable, a failure to make
                                            13
                                         COMPLAINT
Case 2:20-cv-08906-DMG-PVC Document 1 Filed 09/29/20 Page 14 of 18 Page ID #:14



   1   goods, services, facilities, or accommodations available through alternative
   2
       methods is also prohibited if these methods are readily achievable. 42 U.S.C. §
   3
   4   12182(b)(2)(A)(v).

   5         38.     Plaintiff alleges that Defendants can easily remove the architectural
   6
       barriers at their facility without much difficulty or expense, and that Defendants
   7
   8   violated the ADA by failing to remove those barriers because removal was readily
   9   achievable. There are companies in the area which can repaint parking areas for as
  10
       little as $350. Defendants can afford such costs, which are a fraction of what
  11
  12   Defendants receive in rental profits for such a large and expensive property.
  13         39.     Alternatively, if it was not “readily achievable” for Defendants to
  14
       remove barriers at their facilities, Defendants violated the ADA by failing to make
  15
  16   the required services available through alternative methods, which are readily
  17   achievable.
  18
             40.     On information and belief, the facility was modified after January 26,
  19
  20   1992, mandating compliance access requirements under the ADA.
  21
             41.     The ADA requires that facilities altered in a manner that affects or
  22
       could affect their usability must be made readily accessible to individuals with
  23
  24   disabilities to the maximum extent feasible. 42 U.S.C. §12183(a)(2).
  25
             42.     Plaintiff alleges that Defendants altered the facilities at the Property in
  26
       a manner that violated the ADA, and/or failed to make the Property readily
  27
  28   accessible to physically disabled persons, including Plaintiff, to the maximum
                                             14
                                          COMPLAINT
Case 2:20-cv-08906-DMG-PVC Document 1 Filed 09/29/20 Page 15 of 18 Page ID #:15



   1   extent feasible.
   2
             43.    The ADA also requires reasonable modifications in policies, practices,
   3
   4   or procedures, when such modifications are necessary to afford goods, services,

   5   facilities, privileges, advantages, or accommodations to individuals with
   6
       disabilities, unless the entity can demonstrate that making such modifications
   7
   8   would fundamentally alter the nature of such goods, services, facilities, privileges,
   9   advantages, or accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
  10
             44.    Plaintiff alleges that Defendants violated the ADA by failing to make
  11
  12   reasonable modifications in policies, practices, or procedures at the Property when
  13   these modifications were necessary to afford (and would not fundamentally alter the
  14
       nature of) the goods, services, facilities, privileges, advantages, or accommodations.
  15
  16         45.    Plaintiff seeks a finding from this Court that Defendants violated the
  17   ADA, so that he may pursue damages under California’s Unruh Civil Rights Act
  18
       for Disable Persons Act.
  19
  20         46.    Here Defendants’ failure to make sure that accessible facilities were
  21
       available and ready to be used by the Plaintiff was/is a violation of law.
  22
             47.    Plaintiff would like to continue to frequent Defendants’ property
  23
  24   because it is close to his home. However, he is deterred from doing so because he
  25
       has been discriminated against and is aware of accessibility barriers at the Property.
  26
             48.    Among the remedies sought, Plaintiff seeks an injunction order
  27
  28   requiring compliance with state and federal access laws, and remediation of all the
                                           15
                                        COMPLAINT
Case 2:20-cv-08906-DMG-PVC Document 1 Filed 09/29/20 Page 16 of 18 Page ID #:16



   1   existing access violations at the Property.
   2
         V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT
   3
   4                                  (Cal. Civ. Code § 51-53.)

   5                                   (Against All Defendants)
   6
                49.   Plaintiff repleads and incorporates by reference, as though fully set
   7
   8   forth herein, the allegations contained in all prior paragraphs of this complaint.
   9            50.   California Civil Code § 51 states, in part: “All persons within the
  10
       jurisdictions of this state are entitled to the full and equal accommodations,
  11
  12   advantages, facilities, privileges, or services in all business establishments of every
  13   kind whatsoever.”
  14
                51.   California Civil Code § 51 also states, in part: “No business
  15
  16   establishment of any kind whatsoever shall discriminate against any person in this
  17   state because of the disability of the person.”
  18
                52.   California Civil Code § 51(f) specifically incorporates, by reference,
  19
  20   an individual’s rights under the ADA, into the Unruh Civil Rights Act. (“Unruh
  21
       Act”).
  22
                53.   The Unruh Act also provides that a violation of the ADA, or California
  23
  24   state accessibility regulations, is a violation of the Unruh Act Cal. Civ. Code §
  25
       51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439 (N.D.
  26
       Cal. 1994).
  27
  28            54.   Defendants’ above-mentioned acts and omissions have violated the
                                             16
                                          COMPLAINT
Case 2:20-cv-08906-DMG-PVC Document 1 Filed 09/29/20 Page 17 of 18 Page ID #:17



   1   Unruh Act by denying Plaintiff his rights to full and equal use of the
   2
       accommodations, advantages, facilities, privileges, and services they offer, on the
   3
   4   basis of Plaintiff’s disability.

   5          55.    Defendants’ above-mentioned acts and omissions have also violated
   6
       the Unruh Act by denying Plaintiff his rights to equal access pursuant to the ADA;
   7
   8   and, thus, Defendants are liable for damages. Cal. Civ. Code § 51(f), 52(a).
   9          56.    Because violation of the Unruh Act resulted in difficulty, discomfort,
  10
       and/or embarrassment for Plaintiff, the Defendants are each also responsible for
  11
  12   statutory damages, such as a civil penalty. Cal. Civ. Code § 55.56(a)(c).
  13          57.    Plaintiff was actually damaged.
  14
       //
  15
  16   //
  17   //
  18
       //
  19
  20   //
  21
       //
  22
       //
  23
  24   //
  25
       //
  26
       //
  27
  28   //
                                             17
                                          COMPLAINT
Case 2:20-cv-08906-DMG-PVC Document 1 Filed 09/29/20 Page 18 of 18 Page ID #:18



   1         58.      Plaintiff was damaged by Defendants’ wrongful conduct and seeks
   2
       statutory minimum damages of four thousand dollars ($4,000) for each offense.
   3
   4                                  PRAYER FOR RELIEF

   5                  WHEREFORE, Plaintiff prays for judgment against Defendants, as
   6
       follows:
   7
   8         1. For injunctive relief, compelling Defendants to comply with the
   9               Americans with Disabilities Act and the Unruh Civil Rights Act. Note:
  10
                   Plaintiff is not invoking section 55 of the California Civil Code and is not
  11
  12               seeking injunctive relief under the Disabled Person Acts.
  13         2. Damages under the Unruh Civil Rights Act, which provides for actual
  14
                   damages and a statutory minimum of $4,000 per each offense.
  15
  16         3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant to
  17               42 U.S.C. § 12205, and Cal. Civ. Code § 52.
  18
                                          JURY DEMAND
  19
  20   Plaintiffs demand a trial by jury on all issues so triable.
  21
  22
       DATED: September 24, 2020 THE LAW OFFICE OF HAKIMI & SHAHRIARI
  23
  24
                                          By:   /s/ Peter Shahriari, Esq.____________
  25                                            PETER SHAHRIARI, ESQ.
  26                                            Attorney for Plaintiff

  27
  28
                                             18
                                          COMPLAINT
